                   Case 18-10055-KG        Doc 576     Filed 01/25/19     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 7

HOBBICO, INC., et al.1                                    Case No. 18-10055 (KG)

                   Debtor


         ORDER APPROVING STIPULATION REGARDING RELEASE OF FUNDS

         Upon consideration of the stipulation (the “Stipulation”) attached hereto as Exhibit A by

and between Alfred T. Giuliano, as chapter 7 trustee of the above-captioned bankruptcy cases

(the “Trustee”), and Horizon Hobby, LLC (“Horizon”),

         IT IS ORDERED:

         1.        The Stipulation attached hereto as Exhibit A is approved.

         2.        This Order shall be effective immediately upon its entry.

         3.        As more fully set forth in the Stipulation, the Trustee and Wells Fargo Bank, N.A.

are authorized to release the sum of $116,176.01 to Horizon.

         4.        Effective upon entry of this Order and the receipt by Horizon of such

$116,176.01, (a) each DACA (as defined in the Stipulation) will be, and will be deemed to be,

terminated automatically under, and subject to, the terms of Section 16 of each DACA, in each

case, without any other or further action or notice by any party and subject to the terms of each

DACA that survive the termination of such DACA, and (b) the Bank is authorized, in its

discretion, to close any or all of the "Collateral Accounts" (as defined in each DACA).

1
  The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Hobbico, Inc. (9545); Arrma Durango Ltd.; Tower
Hobbies, Inc. (5185); Great Planes Model Manufacturing, Inc. (5259); United Model, Inc.
(5302); Revell Inc. (8545); Estes-Cox Corp. (2196); and Axial R/C Inc. (0233).


PHIL1 7533079v.1
               Case 18-10055-KG        Doc 576      Filed 01/25/19        Page 2 of 2



       5.      This Court shall retain jurisdiction over any matter, dispute, or controversy arising

from or related to the implementation of the Stipulation or this Order.




       Dated: January 25th, 2019                KEVIN GROSS
       Wilmington, Delaware                    -UNITED
                                                2-     STATES BANKRUPTCY JUDGE
PHIL1 7533079v.1
